Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-15 are pending. Claims 1-8 are drawn to nonelected inventions. Claims 9-15 are under examination. 
Election/Restrictions
Applicant’s election without traverse of Group III (claims 9-15) in the reply filed on 09/01/2021is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Furthermore, this application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “a means for capturing aldosterone and/or renin in the sample, wherein the capturing means is a solid phase support onto which one or more reagents that specifically bind to any of aldosterone or renin are immobilized” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki et al. (WO2015046444A1, published 04-02-2015, IDS submitted on 01/02/2020, cite no. 5) in view of Suci et al. (“A Streptavidin-Protein Cage Janus Particle for Polarized Targeting and Modular Functionalization,” J. AM. CHEM SOC., 2009, vol. 131, pages 9164-9165, IDS submitted on 01/02/2020, cite no. 1) and Willson et al. (US2012/0288852A1, published 11/15/2012).
With regard to claims 9 and 15, Hideki et al. teach monoclonal antibody that recognizes aldosterone in assay method and diagnostic method (see para. [0001]). Hideki et al. teach that the aldosterone antibody is used in assay such as solid phase enzyme immunoassay, fluorescence immunoassay, 2 antibody sandwich immunoassay, colored beads, and streptavidin beads (see para. 
As stated above, the recitation of detecting means is for detecting a label detectable by a binding between the capturing reagent that has not bound to aldosterone or renin in the sample, or aldosterone or renin that has bound to the capturing reagent, is interpreted under 35 U.S.C. 112(f) as a CCD camera, see filed specification, para. [0087]. 
Hideki et al. fail to teach a CCD camera and the fine particle. 
Suci et al. teach protein cages are nanoplatforms composed of monomeric protein subunits that have been engineered for diagnostic which resulted in Janus particles (see page 9164, left col., para. 2, Scheme 1), which would read on a multiphase polymer fine particle having at least on a surface two or more polymer phases formed by aggregation of two or more polymers. Suci et al. teach in Fig. 2A a monoclonal antibody is conjugated onto the fluorescently tagged StAv cage. Suci et al. teach antibodies offer an almost unlimited range of specific targeting moieties, and affinities can be enhanced significantly by bimolecular engineering (see page 9165, left col., para. 2). Suci et al. teach the modular asymmetric functionalization with an antibody, providing a method for easily adapting a multifunctional nanoplatform to target a diverse set of cell epitopes (see page 9164, left col., para. 1). Suci et al. further teach the “plug and play” application, StAv-functionalized nanoplatforms were coupled to a biotinylated monoclonal antibody (see page 9164, left col., bottom of para. 1).
Willson et al. teach particles can be fabricated with fluorescent material on one side and antibodies on the other, or a number of other combinations, to achieve the same effect (see paras. [0027] and [0043]). Willson et al. teach CCD darkfield microscopy is used to measure the mobility of the particles in each section of the array, see para. [0074], which would read on detecting means is CCD camera. Willson et al. further teach that the particles used are bioassays that comprise at least two physically or chemically different surfaces referred to as Janus particles (see paras. [0027] and [0051]). Willson et al. teach in Fig. 4B a sandwich assay wherein detecting analytes by changes in the alignment of reflective magnetic-core flakes (see para. [0038]). Willson et al. teach the detection and analysis methods combining desirable characteristics such as high sensitivity, convenience and reliability, low cost, speed, and/or the ability to be performed in parallel on multiple analytes (see paras. [0007] and [0020]). Willson et al. teach a system for determining the presence or concentration of an analyte, the system including at least: particles capable of interacting with the analyte by adsorption, binding or reaction; a liquid in which the particles can move (see para. [0022]). Willson et al. teach a polymer particles (see para. [0075]). Willson et al. teach particle material such as poly(methylmethacrylate), PMMA, and  polystyrene (see Table 1, particle material). Willson et al. teach in Fig. 2B sandwich assay for detecting analytes based on reorientation of fluorescent Janus particles (see para. [0036]). Willson et al. teach when a magnetic field is applied to the suspension of particles, they tend to align with the magnetic field, such that their orientation is no longer uniformly distributed and Fig. 2B, after the addition of a target analyte, the analyte bridges the particles together via the antibodies on their surfaces, producing dimers or larger assemblies and when a magnetic field is applied to these assemblies of particles, they no longer can align themselves as effectively with the emitted field, and fluorescent emission is observed by detection system, signaling the presence of the analyte, see para. [0045].  

	The person would have a reasonable expectation of success in using monoclonal antibodies that bind to aldosterone with the Janus particles because it was well understood by the references to conjugate antibodies onto solid beads. 
	With regard to claims 10-11, Willson et al. teach microfluidic chips and immunoassay can be locate on well plate or microfluidic chip, see para. [0061] and Table 1 on page 10, see under Location parameter. It would have been obvious to use the microfluidic chips of Willson et al. because Willson et al. teach immunoassay is performed on the microfluidic chips.
	With regard to claim 12, Willson et al. teach high-density CCD detection and using changes in the observed optical property to infer the presence or concentration of analyte, see para. [0023]. Willson et al. teach CCD darkfield microscopy is used to measure the mobility of the particles in 
	With regard to claims 13-14, it is noted that present claims are direct to a product (i.e. system). As stated above, Hideki et al. teach monoclonal antibody that recognizes aldosterone in assay method and diagnostic method, which provide the functional characteristics measure and calculate the amount of aldosterone.  
	With regard to claim 15, Hideki et al. teach kit for sandwich ELISA using two monoclonal antibodies (see para. [0040]). All the limitations have been discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16609652 (‘652) in view of Hideki et al. (WO2015046444A1, published 04-02-2015, IDS submitted on 01/02/2020).
Application ‘652 recites a system for detecting a specimen substance in a sample, comprising a means for capturing the specimen substance in the sample and a means for detecting the captured specimen substance, wherein the capturing means is a solid phase support onto which a reagent that specifically binds to the specimen substance is immobilized, and the detecting means is for detecting a label detectable by a binding between the capturing reagent not bound to the specimen substance in the sample or the specimen substance bound to the capturing reagent, and the fine particle according to claim 3. Claim 14 recites the system is provided in the form of a small device. Claim 16 recites the detecting means is a CCD camera that detects fluorescence from a fine particle captured on the solid phase support. Claim 19 recites a kit for detecting a specimen substance in a sample, comprising: the fine particle according to any one of claims 3 to 6 claim 3 to which the specimen substance of interest, or a substance that can specifically bind to the specimen substance has bounded in advance; a device having a capturing reagent that specifically 
Application ‘652 does not recite a means for capturing aldosterone and/or renin. 
Hideki et al. have been discussed in the above rejection. It would have been obvious to use the particle as recited in Application ‘652 with the monoclonal antibodies that recognize aldosterone of Hideki et al. because Hideki et al. teach the monoclonal antibodies that recognize aldosterone can be easily used with high sensitivity. Thus, the ordinary artisan would recognize to use the monoclonal antibodies that bind to aldosterone with the particles in assay detection because the recited particles are designed to attach antibodies and limit opaque coating for fluorescence detection. The person would have a reasonable expectation of success in using monoclonal antibodies that bind to aldosterone with the recited particles because it was well understood to conjugate affinity reagents to a solid support.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635